Citation Nr: 1231101	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  03-34 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected neurological disorder, residuals of solvent exposure, and arachnoid cyst, also characterized as solvent encephalopathy (encephalopathy), and in excess of 30 percent from November 30, 2010.

2.  Entitlement to an increased separate evaluation for migraine headaches as a residual of service-connected encephalopathy, rated at 0 percent prior to October 5, 2007, 10 percent from October 5, 2007, and 30 percent from November 30, 2010.  

3.  Entitlement to a separate compensable evaluation for balance and gait residuals of service-connected encephalopathy.

4.  Entitlement to a separate compensable evaluation for visual residuals of service-connected encephalopathy.

5.  Entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment.  

6.  Entitlement to a special home adaptation grant.

7.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington and Hartford, Connecticut.  The August 2003 rating decision denied service connection for a heart condition.  The September 2004 rating decision awarded service connection for encephalopathy and evaluated it as 10 percent disabling.  That rating decision also denied the Veteran's claims for assistance in the purchase of an automobile or other conveyance and adaptive equipment, and for specially adapted housing or a special home adaptation grant.  

In January 2008, the Veteran appeared and testified at a Central Office hearing.  The transcript is of record.  

In December 2009, the Board recharacterized the Veteran's claim for a heart condition as a claim for service connection for hypertension, previously claimed as a heart condition.  On remand, in October 2010, the RO granted service connection for hypertension, thus satisfying that portion of the appeal in full.

In May 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for chronic fatigue syndrome and papules have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Although active, the service-connected encephalopathy disability is not manifested by febrile disease.

2.  The psychological residuals, to include memory loss, attributable to the service-connected encephalopathy have been manifest by mild to moderate memory loss (such as forgetting names, directions, recent events) throughout the period of appeal.

3.  Prior to October 5, 2007, the Veteran's headaches were not characterized as migraines; they were not prostrating.

4.  From October 5, 2007 to November 29, 2010, although the Veteran's headaches were characterized as migraines; they were not prostrating on average of once per month.

5.  From November 30, 2010, although the Veteran's headaches were characterized as migraines; they did not produce very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

6.  Throughout the period of appeal, the Veteran has experienced dizziness with occasional staggering as a residual of his service-connected encephalopathy.

7.  Throughout the period of appeal, the Veteran has experienced no more than occasional diplopia and bilateral visual acuity of 20/25 as a residual of his service-connected encephalopathy.

8.  The Veteran is service connected for residuals of encephalopathy, sciatica of the left and right lower extremities, a cervical spine disability, a lumbar spine disability, a right shoulder disability, a pain syndrome of the right knee, right hip tendonitis, tinnitus, asthma, carpal tunnel syndrome of the right upper extremity, status post right great toe fracture, varicose veins of the left lower leg, saphenous neuritis of the left ankle, status post right elbow fracture, and hypertension.
 
9.  The Veteran is not service connected for a disability that causes a loss or permanent loss of use of one or both feet; a loss or permanent loss of use of one or both hands; a permanent impairment of vision of both eyes to the required specified degree; or ankylosis of one or both knees or of one or both hips.
 
10.  The Veteran is not service connected for blindness in both eyes with 5/200 visual acuity or less, or for the anatomical loss or loss of use of both hands.
 
11.  The Veteran is not service connected for blindness in either eye, and he does not have a service connected anatomical loss or loss of use of either lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for the psychological residuals of encephalopathy have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8000, 9326 (2011).

2.  The criteria for ratings in excess of 0 percent prior to October 5, 2007, 10 percent from October 5, 2007, and 30 percent from November 30, 2010, for migraine headaches as a residual of service-connected encephalopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8000, 8100 (2011).

3.  The criteria for a 30 percent rating, but no higher, for the balance and gait residuals of encephalopathy have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.87, 4.124a, Diagnostic Codes 6204, 8000 (2011).

4.  The criteria for a compensable rating for visual residuals of encephalopathy have not been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.79, 4.124a, Diagnostic Codes 6066, 6090, 8000 (2011).

5.  The criteria for a certificate of eligibility for financial assistance for an automobile or adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2011).
 
6.  The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.159, 3.809a (2011).
 
7.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.809 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the Veteran's claim for a higher initial disability rating for his service connected residuals of solvent exposure and arachnoid cyst, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Concerning the Veteran's claims for entitlement to specially adapted housing or a special home adaptation grant and assistance in the purchase of an automobile or other conveyance and adaptive equipment, the Veteran was provided adequate VCAA notice in December 2005 and March 2006. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in November 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since that examination.  

Accordingly, the Board will address the merits of the Veteran's claims.  

II.  Increased Ratings

A.  General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

B.  Choice of Diagnostic Codes

In its September 2004 rating decision, the RO granted service connection for a "neurological condition diagnosed as encephalopathy due to solvent exposure and arachnoid cyst claimed as dizziness, memory loss, and loss of balance and concentration."  In that decision, the RO rated the Veteran's encephalopathy as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes (DC's) 8003-8000.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that "Benign, minimum" (DC 8003) is the service-connected disorder, and it is rated as if the residual condition is chronic epidemic encephalitis under DC 8000.  

However, in a June 2006 rating decision, the RO recharacterized this disability as "neurological condition formerly diagnosed as encephalopathy due to solvent exposure and arachnoid cyst claimed as dizziness, memory loss, and loss of balance and concentration" (emphasis added).  The RO maintained the 10 percent evaluation under 38 C.F.R. §§ 4.124a, 4.130, DC's 9304-8045.  This hyphenated diagnostic code may be read to indicate that dementia due to brain trauma (DC 9304) is the service-connected disorder, and it is rated as if the residual condition is a traumatic brain injury under DC 8045.  

Most recently, in a May 2011 rating decision, the Appeals Management Center (AMC) kept the characterization of the disability as "neurological condition formerly diagnosed as encephalopathy due to solvent exposure and arachnoid cyst claimed as dizziness, memory loss, and loss of balance and concentration" and increased the evaluation to 30 percent, effective November 30, 2010 under 38 C.F.R. § 4.130, DC 9326.  This diagnostic code may be read to indicate that dementia due to other neurologic or general medical conditions (DC 9326) is the service-connected disorder.  The AMC also granted a separate disability rating of 0 percent from December 11, 2003, 10 percent from October 5, 2007, and 30 percent from November 30, 2010, for "migraine headaches, with loss of balance and visual disturbance associated with neurological condition formerly diagnosed as encephalopathy due to solvent exposure and arachnoid cyst claimed as dizziness, memory loss, and loss of balance and concentration" under 38 C.F.R. § 4.124a, DC 8099-8100.  This hyphenated diagnostic code may be read to indicate that the residual condition is chronic migraine headaches under DC 8100.

The Veteran has argued that the Diagnostic Code that should be used to rate his service connected disorder is DC 8000, for encephalitis, epidemic, chronic.  The Board agrees.  Rating the disorder under DC 8045, for residuals of traumatic brain injury, or under DC 9304, for dementia due to head trauma, would not be appropriate, as a VA doctor declared in November 2006 that "this is also not a physical traumatic brain injury."  Although the doctor continued by saying that the manifestations would be similar to a physical traumatic brain injury, he specified that the Veteran's claim was for chronic solvent encephalopathy that was related to chemical toxicity from solvent exposure, not physical trauma.  VA examiners in January 2006, August 2009, and November 2010, provided a diagnosis of chronic solvent encephalopathy.  As the evidence shows that the disability in question has been diagnosed as encephalopathy, and DC 8000 rates encephalitis, the Board finds that DC 8000 is the most appropriate diagnostic code to be employed.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Under Diagnostic Code 8000, epidemic and chronic encephalitis is rated at the 10 percent rate for minimum residuals and at 100 percent for an active febrile disease.  38 C.F.R. § 4.124a, Diagnostic Code 8000.  

38 C.F.R. § 4.124a instructs that, aside from the exceptions noted, disability from organic diseases of the central nervous system and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  

The regulation also requires that for the minimum ratings for residuals under diagnostic codes 8000 through 8025, there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Note [after Diagnostic Code 8025].

The Veteran has asserted that he is entitled to a 100 percent disability evaluation for his service-connected encephalopathy throughout the period of appeal.  He has claimed that a 100 percent disability evaluation is warranted because he says that his encephalopathy is an active and febrile disease.

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Concerning the Veteran's personal statements, there is no indication that he has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).

The Veteran has asserted that his encephalopathy is febrile.  However, he has offered no evidence to support this assertion other than his own opinion.  As noted above, the Veteran has not claimed to have any medical expertise, and as such, he does not have the education necessary to determine whether or not his encephalopathy is febrile.  None of the Veteran's treatment providers has given any indication that the Veteran's encephalopathy has manifested itself as a febrile disease.  In fact, in August 2009, a VA examiner specifically opined that the Veteran's encephalopathy "is active albeit NOT febrile" (emphasis in the original).  The Board finds that the medical evidence outweighs the Veteran's assertions, as the medical treatment providers had the education and experience necessary to offer a competent opinion on a medical matter.  As the persuasive evidence of record indicates that the Veteran's service-connected encephalopathy disorder is active but not febrile, a 100 percent rating is not warranted under Diagnostic Code 8000.

As such, in accordance with 38 C.F.R. § 4.124a, the Board will consider evaluations for the residuals attributable to the service-connected encephalopathy disorder.


C.  Psychological Residuals, to include Memory Difficulties

The psychological residuals of the Veteran's service-connected encephalopathy disorder have been rated at 10 percent prior to November 30, 2010, and at 30 percent thereafter under Diagnostic Code 9326.

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)].  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

A VA neuropsychological evaluation report completed in February 2002 reflects that the Veteran was fully alert and oriented times three.  The examiner noted that the Veteran's thought processes were lucid and tangible, although he demonstrated a blunted range of affect.  The examiner felt that the Veteran did not seem anxious, and the Veteran was able to focus.  His speech was clear and within normal limits.  The examiner felt that the Veteran was able to understand, follow instructions, and maintain conversational skills.  His ability to repeat digits forward and backward was in the average range.  The examiner noted variability in the Veteran's response speed.  The examiner further remarked that the Veteran's ability to learn and retain information was mildly impaired.  The examiner found that the Veteran processed verbal auditory material slowly and with reduced efficiency.

On VA examination in April 2002, the Veteran complained of memory problems.  He said that he had frequent lapses in concentration, but he did not experience losses of consciousness or seizure-like episodes.  He added that his coworkers and supervisors have not complained of him having memory problems at work.  The examiner noted that the Veteran was oriented to place and was one day off on identifying the date.  After distraction, the Veteran was able to recall two out of three words.  

July and August 2002 VA follow-up treatment records reflect that the Veteran experienced lapses in concentration.  He denied experiencing seizure-like episodes.  He related that he experienced insomnia but denied experiencing depression or anxiety.

A VA neurological record from February 2003 reflects that the Veteran experienced difficulty concentrating and had a loss of short term memory.  On objective testing, the examiner found that the Veteran could recall four out of four presidents.

A May 2003 statement from K.R.B. indicates that the Veteran displayed a lack of concentration and constant forgetfulness.

At his September 2003 hearing before a Decision Review Officer (DRO), the Veteran remarked that he experienced short-term memory loss.

A VA follow-up record from June 2004 reflects that the Veteran needed to write down tasks at work so that he did not forget his responsibilities.

An October 2004 VA treatment note indicates that the Veteran used a palm planner to track what he needed to remember and discuss.

On VA general examination in November 2004, the examiner remarked that the Veteran's behavior, comprehension, and coherence of response was cooperative.  The Veteran displayed a flat affect.

A VA follow-up record from December 2004 that included psychological testing reflects the Veteran's complaints of memory problems.  He remarked that recently, he had a decline in his ability to perform his job due to his inability to remember details and maintain concentration while engaging in conversations.  The examiner remarked that on testing, the Veteran's memory deficits were not overtly apparent.  The examiner assigned an estimated GAF score of 80.  The examiner remarked that the Veteran demonstrated mildly impaired learning, but he was generally able to recall what was learned.  The examiner opined that the Veteran's overall cognitive abilities fell within the high average range of functioning.  The examiner opined that there was little indication of a significant decline in cognitive abilities since the Veteran's prior psychological testing in February 2002.

Private psychological testing conducted in February 2005 in connection with the Veteran's claim for Social Security Disability benefits reflects that the Veteran was oriented in all spheres and aware of his surroundings.  The examiner remarked that the Veteran's affect was mildly flat but appropriate.  The Veteran's speech was fluent, accurately articulated, and goal-directed.  The Veteran's thinking was logical, realistic, goal-directed, and mildly literal.  Neuropsychological testing revealed that the Veteran experienced mildly reduced attention.  The Veteran was able to reproduce only one of four test words after a delay.  The examiner opined that the Veteran had difficulty performing mental calculations.

During an August 2005 VA psychological consultation, the Veteran reported difficulty concentrating.  He denied experiencing nightmares.  The note reflects that the Veteran denied any symptoms of depression, mania, psychosis, anxiety, substance abuse, or suicidal or homicidal ideation.  The Veteran did not feel vigilant or on guard.  The examiner indicated that the Veteran's affect was full and average.  No auditory or visual hallucinations were noted.  After one minute, the Veteran was able to recall three out of three figures.  After five minutes, the Veteran was able to recall one out of three figures without cues and two out of three figures with cues.  The Veteran was able to perform serial sevens up to five steps with mistakes.  He was able to perform serial threes with one mistake.  He was able to spell "world" backwards.  His insight and judgment were deemed fair.

A September 2005 letter from M.C., M.P.H., P.A.-C., reflects that the Veteran had significant medical problems that resulted in an inability to be gainfully employed.  She indicated that the Veteran experienced frequent lapses in concentration, insomnia, but no depression or anxiety.

On VA examination in January 2006, the Veteran reported continued concentration difficulties and memory difficulties.  The Veteran reported that he was terminated from his job on July 15, 2005, but his last day of work was on October 4, 2004.  The note reflects that the Veteran denied being depressed.  The examiner remarked that the Veteran's manifestations appeared to be stable.

A VA neurology note from October 2006 indicates that the Veteran had poor concentration and was able to recall 1 out of 3 figures after one minute.  

During his December 2006 hearing before a Decision Review Officer (DRO), the Veteran said that he experienced loss of memory and concentration.  He related that when he was employed, he would go to meetings and not remember what the meetings were about.  He recalled three times when he got lost while going home.  

During his January 2008 Board hearing, the Veteran related that he experienced memory loss on a daily basis.  He stated that he would forget what his children would tell him.  He said that he would go to the store and forget why he went.  He recalled an instance where he could not remember how to drive home.

During VA neuropsychological testing in April 2008, the Veteran reported minimal levels of depression and denied experiencing suicidal or homicidal ideation.  His GAF was estimated to be 60.  The examiner wrote that the Veteran's intellectual capacity was in the low average range.  He was able to repeat five numbers forward and four numbers backwards.  On tests of immediate verbal memory, the Veteran scored in the mildly to moderately impaired range.  The examiner concluded that the Veteran demonstrated average visual memory abilities, difficulties in verbal memory, and a subtle decline in attention.  The examiner concluded that the Veteran's test results were consistent with the prior testing performed in 2002 and 2004.

Based on a review of the record and the Veteran's assertions, the Board finds that a 30 percent disability rating is warranted for the psychological residuals, to include memory loss, of the Veteran's service-connected encephalopathy throughout the entire period of appeal.

The Veteran's primary contention throughout the period of appeal has been that he experiences memory problems that are not adequately represented by the rating schedule.  As reviewed above, the objective treatment records support the Veteran's assertions that he has experienced memory loss throughout the period of appeal.  Neurological testing performed in February 2002 showed that the Veteran's ability to learn and retain information was mildly impaired.  Subsequent outpatient records have shown that the Veteran has demonstrated difficulty recalling items in a list.  The Veteran himself testified that he had forgotten directions to his home and had to use a palm pilot.  As the Veteran's memory problems have been described in the record as mild to moderate, these symptoms are representative of the criteria for a 30 percent disability rating throughout the period of appeal.

Although the Veteran clearly has demonstrated memory difficulties, a rating in excess of 30 percent is not warranted, as the evidence does not reflect that the Veteran has had difficulty in understanding complex commands; retention of only highly learned material, impaired judgment; or impaired abstract thinking at any time throughout the period of appeal.  Additionally, the evidence does not show that the Veteran's speech was intermittently illogical, obscure, or irrelevant; also, the Veteran has not demonstrated that his memory is so poor that he cannot remember his own name.

The Board is aware that the symptoms listed under the 50 percent evaluation are examples of the types and degree of symptoms that would warrant a 50 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002).  However, the criteria described under the 50 percent evaluation indicate a more serious psychological disability than the Veteran demonstrated due to his encephalopathy throughout the period of appeal.


D.  Headache Residuals

The headache residuals of the Veteran's service-connected encephalopathy disorder have been rated at 0 percent prior to October 5, 2007, 10 percent from October 5, 2007, and 30 percent from November 30, 2010, under Diagnostic Code 8100.

Under Diagnostic Code 8100, a noncompensable (0 percent) rating for migraine headaches is warranted with less frequent attacks.  A 10 percent rating is in order for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

The regulations do not define the term "prostrating," but "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

On VA examination in April 2002, the Veteran complained of bi-frontotemporal headaches.

A VA treatment record from October 2004 reflects that the Veteran did not experience migraine headaches.

A VA optometry record from October 2004 reflects that the Veteran experienced headaches for the previous 10 years.  The note also indicates that the headaches were not migraine headaches.

A VA follow-up record from January 2005 indicates that the Veteran experienced a temporal headache.

A September 2005 letter from M.C., M.P.H., P.A.-C., reflects that the Veteran experienced near daily moderately severe bifrontotemporal headaches.

A December 2005 VA optometry note reflects that the Veteran experienced headaches but no migraines.

During his January 2008 Board hearing, the Veteran related that he experienced headaches on a daily basis.

An August 2009 VA optometry note reflects that the Veteran complained of headaches.

During VA neuropsychological testing in April 2008, the Veteran complained of increasing migraine headaches.

A VA treatment record from January 2010 reflects that the Veteran experienced headaches.

On VA compensation and pension examination in November 2010, the Veteran complained of daily constant headaches.

Based on the evidence of record, the Board finds that prior to October 5, 2007, a compensable disability rating is not warranted for the Veteran's headaches.  While the evidence of record for this time period clearly shows that the Veteran experienced headaches, the medical evidence clearly shows that they were not migraines during this time period (see VA treatment records from October 2004 and December 2005).  Although a September 2005 letter from a treatment provider reflects that the Veteran experienced near daily moderately severe bifrontotemporal headaches, the letter does not assert that the Veteran's headaches were so severe that they produced extreme exhaustion or powerlessness.  Similarly, the treatment records do not show, and the Veteran has not claimed, that he experienced extreme exhaustion or powerlessness due to headaches at any time prior to October 5, 2007.  As the Veteran's headaches were not migraines and were not severe enough to produce extreme exhaustion or powerlessness, a compensable evaluation is not warranted prior to October 5, 2007.

The Board finds that a disability rating in excess of 10 percent is not warranted for the time period from October 5, 2007, through November 29, 2010.  The treatment records for this time period show that the Veteran's headaches had increased in intensity, as they are described as migraines (see VA treatment record from April 2008).  The records also reflect that the Veteran experienced headaches on a daily basis.  However, as reviewed above, none of the treatment records available for this time period reflect that migraine headaches that the Veteran experienced on a daily basis were so severe that they produced extreme exhaustion or powerlessness on average of once per month (or more) for this time period.  As such, a rating in excess of 10 percent is not warranted for this time period.

Finally, the Board finds that that a disability rating in excess of 30 percent is not warranted for the time period from November 30, 2010.  The report of the November 2010 VA examination does not reflect that the Veteran experienced very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability; similarly, the Veteran has not claimed to have experienced the same.  As such, a rating in excess of 30 percent is not warranted for the time period from November 30, 2010 for the headache residuals of the service-connected encephalopathy.


E.  Balance and Gait Residuals

The Veteran is currently not in receipt of a disability rating that accounts for the balance and gait residuals of his service-connected encephalopathy.

The Rating Schedule does not have a specific diagnostic code to account for balance and gait residuals.  However, these residuals can be rated by analogy to peripheral vestibular disorder under Diagnostic Code 6204.  See 38 C.F.R. § 4.27 2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99").  Diagnostic Code 6204 better accounts for the Veteran's gait symptoms than Diagnostic Code 6205 (for Meniere's syndrome), as the residuals of encephalopathy are not shown to involve hearing impairment.  [Parenthetically, the Board notes that service connection is in effect for tinnitus; however, the medical evidence of record does not indicate that the Veteran has hearing loss as a result of his encephalopathy.]

Under Diagnostic Code 6204, a 10 percent evaluation is assigned when the disability is manifested by occasional dizziness, and a 30 percent evaluation is assigned when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Code 6204.

A VA neuropsychological evaluation report completed in February 2002 reflects that the Veteran walked independently with no observed difficulties with balance or coordination.

A March 2002 VA treatment record contains the Veteran's complaints of feeling as if the floor was moving.  The note reflects that the Veteran did not experience vertigo.

On VA examination in April 2002, the Veteran complained of having problems with his balance.  He related that he sensed the ground was moving beneath him.  The note reflects that he denied experiencing nausea or vomiting.  The Veteran said that when he walked down narrow corridors, he felt that the floor was curved, and he fell frequently.  The examiner noted that the Veteran's gait was unremarkable, and the Veteran was able to walk on his heels and toes.  However, the examiner also noted that the Veteran would periodically lose his balance.

July and August 2002 VA follow-up treatment records reflect that the Veteran occasionally felt that the world was spinning around him.  The Veteran reported that the floor looked curved.  The examiner remarked that the Veteran was visibly unstable on walking.

A VA neurological note from February 2003 reflects that the Veteran had intermittent episodes of loss of balance with occasional falls without vertigo.

A May 2003 statement from K.R.B. reflects that the Veteran experienced balance problems.

At his September 2003 hearing before a DRO, the Veteran remarked that he experienced equilibrium and balance problems intermittently.  He said that he experienced dizziness.

On VA examination in November 2004, the Veteran displayed an abnormal gait and used a cane.  

Private psychological testing conducted in February 2005 in connection with the Veteran's claim for Social Security Disability benefits reflects the Veteran's imbalanced gait problems.  The examiner indicated that the Veteran assisted his balance with a cane.

A September 2005 letter from M.C., M.P.H., P.A.-C., reflects that the Veteran sometimes felt as if the floor was moving but did not experience vertigo.

A VA neurology note from October 2006 contains the Veteran's comment that he felt "drunk all the time."  The note reflects that the Veteran had episodic vertigo and falls five to six times per week.

During his December 2006 hearing before a DRO, the Veteran said that he had balance problems.

In March 2007, the Veteran told a VA examiner that he had occasional abnormal sensations as if he was drunk that would last from a few minutes to 30 minutes.

During his January 2008 Board hearing, the Veteran related that he felt dizzy all day long.  He stated that he had previously fallen down a flight of stairs.

An August 2009 VA optometry note reflects that the Veteran complained of constant dizziness.  He remarked that he experienced vertigo.

On VA compensation and pension examination in November 2010, the Veteran reported experiencing falls with steps and in tight areas.  The examiner opined that based on a review of records and previous examination of the Veteran, it was at least as likely as not that the Veteran's balance issues were related to his chronic solvent encephalopathy.

On this record, the Veteran is shown to have dizziness and some unsteadiness throughout the period of appeal.  As such, the balance and gait residuals of his service-connected encephalopathy warrant a 30 percent disability rating under Diagnostic Code 6204 for the entire period of appeal.  This is the highest evaluation assignable under this code provision, and as reviewed above, there are no other identified codes that would be more appropriate in evaluating these residuals.


F.  Visual Residuals

The Veteran is currently not in receipt of a disability rating that accounts for the visual residuals of his service-connected encephalopathy.

Visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (2011).  Under Diagnostic Code 6090, diplopia that is occasional or that is correctable with spectacles is evaluated at 0 percent.  Diplopia which is more than occasional or which is not correctable with spectacles can be rated higher.  A compensable rating can be assigned if the claimant has diplopia in the central 20 degrees, or from 21 to 40 degrees down, laterally, or up.  Id.

A VA treatment record from March 2002 contains the Veteran's complaints of episodic tunnel vision.  The examiner found no diplopia.

On VA examination in April 2002, the Veteran denied experiencing diplopia.

A VA neurological note from February 2003 reflects that the Veteran experienced a visual distortion of walking in a tunnel but without loss of vision or hemianopia.  Diplopia was not found.

A VA optometry record from October 2004 reflects that the Veteran's vision was 20/20 bilaterally.  The examiner noted that the Veteran experienced a binocular dimming of vision that would last five to 10 minutes.

On VA eye examination in November 2004, the examiner noted that the Veteran's right eye uncorrected vision was 20/20 at distance and 20/25 at close range.  Left eye uncorrected vision was 20/20 at distance and 20/25 at close range.  No diplopia was noted.  The examiner noted that the Veteran had a clear field with some superior defects from about 40 degrees bilaterally most likely from the upper lids, and the Veteran was diagnosed with myopia and early presbyopia.

On VA general medical examination in November 2004, the examiner noted that the Veteran experienced symptomatic binocular dimming of vision which would last five to 10 minutes.

A September 2005 letter from M.C., M.P.H., P.A.-C., reflects that the Veteran experienced episodic tunnel vision but no diplopia.

A December 2005 VA optometry note reflects that the Veteran had a history of dimming of vision which would last for five to 10 minutes.  

An August 2009 VA optometry note reflects that the Veteran complained of occasional diplopia that would come and go.  Visual acuity was 20/20 bilaterally.  The examiner found no abnormalities.

A private optometry note from November 2010 reflects the Veteran's complaints of blurred or double vision.  The examiner remarked that although the Veteran's visual acuity was 20/20 bilaterally, the Veteran had trouble converging.  The examiner commented that the Veteran had undergone visual therapy.  The examiner opined that the Veteran's visual problems were at least as likely as not related to his prior exposure to toxic solvents.

On VA compensation and pension examination in November 2010, the Veteran reported experiencing visual problems.  The examiner opined that based on a review of records and previous examination of the Veteran, it was at least as likely as not that the Veteran's visual acuity difficulties and disconjugate gaze were related to his chronic solvent encephalopathy.

The evidence of record clearly shows that the Veteran experiences visual difficulties that have been attributed to his service-connected encephalopathy by competent medical evidence.  However, the evidence does not reflect that a compensable disability rating is warranted at any time throughout the period of appeal for the Veteran's visual residuals.

While the Veteran has complained of "tunnel vision" and diplopia, he has indicated that these symptoms are intermittent and only last for five to 10 minutes at a time.  As noted above, diplopia that is intermittent or occasional is evaluated at no higher than 0 percent under Diagnostic Code 6090.  Similarly, the Veteran's visual acuity, at worst, has been 20/25 bilaterally.  As such, a compensable evaluation is not warranted based on impairment of central visual acuity.  No other chronic, persistent visual disability due to encephalopathy has been noted in the record.  For these reasons, a separate compensable disability rating for visual residuals of service-connected encephalopathy is not warranted.


G.  Other Residuals

In accordance with 38 C.F.R. § 4.124a, the Board has considered whether additional ratings for residuals of service-connected encephalopathy are warranted for any other residuals, such as impairment of motor function, sensory function, complete or partial loss of use of one or more extremities, tremors, or other visceral manifestations.  However, the primary evidence of record concerning the Veteran's service-connected encephalopathy has been discussed and analyzed above.  

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  Service connection has been established separately in other decisions for sciatica of the left and right lower extremities, a cervical spine disability, a lumbar spine disability, a right shoulder disability, a pain syndrome of the right knee, right hip tendonitis, tinnitus, asthma, carpal tunnel syndrome of the right upper extremity, status post right great toe fracture, varicose veins of the left lower leg, saphenous neuritis of the left ankle, status post right elbow fracture, and hypertension.  As such, additional ratings to compensate the Veteran for symptoms of his service connected encephalopathy that overlap with symptoms for his other service-connected disabilities would constitute impermissible pyramiding.


H.  Other Increased Rating Considerations

The Board has considered Rice v. Shinseki, 22 Vet. App. 447 (2009), which holds that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  In this case, however, the evidence of record as outlined above shows that the Veteran was terminated from his job on July 15, 2005, but his last day of work was on October 4, 2004.

VA records show that the Veteran has been in receipt of a combined 100 percent schedular disability rating from December 11, 2003.  As a schedular 100 percent disability rating is a greater benefit than a TDIU, the issue of a TDIU from December 11, 2003 is moot.  The Veteran has not submitted evidence of unemployability prior to December 11, 2003; by his own admission, his last day of work was on October 4, 2004.  As such, a remand for consideration of a TDIU prior to December 11, 2003 under Rice is not necessary.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Pain and some degree of interference with employability are accounted for in the regular schedular criteria.  For these reasons, the Board finds that the issues adjudicated herein do not present an exceptional or unusual disability picture.  As such, referral for extraschedular consideration is not in order here.


III.  Adaptive Equipment
 
Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 
 
A veteran is considered an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment if he is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1). 
 
The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 
 
The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.
 
A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 
 
The record reflects that the Veteran is service-connected for residuals of encephalopathy, sciatica of the left and right lower extremities, a cervical spine disability, a lumbar spine disability, a right shoulder disability, a pain syndrome of the right knee, right hip tendonitis, tinnitus, asthma, carpal tunnel syndrome of the right upper extremity, status post right great toe fracture, varicose veins of the left lower leg, saphenous neuritis of the left ankle, status post right elbow fracture, and hypertension.

On VA examination in January 2006, the Veteran complained of constant right hip pain with locking and decreased range of motion.  He related that he experienced intermittent pain in his right knee and ankle, and he experienced numbness from his knee to his toes.  He said that his varicose veins in his left ankle were painful, and his bilateral hallux valgus was painful.  The examiner noted that the Veteran did not wear a prosthesis.  Right hip flexion was to 40 degrees; extension was to 20 degrees; abduction was to 15 degrees; adduction was to 0 degrees; internal rotation was to 5 degrees; external rotation was to 20 degrees.  Left hip flexion was to 50 degrees; extension was to 15 degrees; abduction was to 15 degrees; adduction was to 10 degrees; internal rotation was to 5 degrees; external rotation was to 20 degrees.  Right knee flexion was to 100 degrees, and left knee flexion was to 100 degrees.  Right ankle dorsiflexion was to 5 degrees; plantar flexion was to 10 degrees, and no varus/valgus deformity was present at the Achilles tendon.  Left ankle dorsiflexion was to 5 degrees; plantar flexion was to 30 degrees, and no varus/valgus deformity was present at the Achilles tendon.

The examiner noted that hip and knee motor strengths were 4/5 due to pain.  The left ankle motor strength was 5/5, and right ankle dorsiflexion motor strength was 3-4/5.  No edema, effusion, or instability was noted.  Moderate decreased sensation to light touch and pin prick was present from knees to toes.  The Veteran's gait was slight limping and slow with a cane.  No ankylosis was observed.  The diagnosis given was bilateral sciatica/lumbar radiculopathy.  The examiner opined that the Veteran's hips, knees, and ankles were primarily atraumatic, and previous imaging studies did not reveal significant degenerative joint disease.  Additionally, there was mild to moderate impairment from a bilateral tender bunionectomy.

The report of another VA examination performed in January 2006 reflects that the Veteran's dominant hand performance on a Grooved Pegboard placed him in the average range.  The examiner commented that the Veteran's non-dominant hand remained average.

The Veteran clearly experiences considerable pain in his upper and lower extremities.  However, as reviewed above, the evidence of record does not show that no effective function of either the upper or lower extremities remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  In this matter, the Board finds the January 2006 VA examination report persuasive.  The examination report was prepared by a medical doctor who had the education and expertise necessary to make the necessary observations.  As such, the Veteran does not have "loss of use" of his upper or lower extremities as defined by regulation.  See 38 C.F.R. § 3.350(a)(2).  In addition, there is no indication in the record that the Veteran experiences a service connected permanent impairment of vision of both eyes or ankylosis of one or both knees or of one or both hips.  
 
Simply put, the Veteran is not an "eligible person," as defined by 38 C.F.R. § 3.808(b)(1), for financial assistance in acquiring an automobile or other conveyance and adaptive equipment because he is not service connected for loss of use of the left upper or lower extremity.

In summary, a service connected or compensated loss or permanent loss of use of one or both feet, a service connected or compensated loss or permanent loss of use of one or both hands, a service connected or compensated permanent impairment of vision of both eyes to the required specified degree, or a service connected or compensated ankylosis of one or both knees or of one or both hips has not been demonstrated.  The pertinent criteria have not been met, and the Veteran is not entitled to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only. 
 

IV.  Special Home Adaptation
 
In order for the Veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he must be entitled to service connected compensation for a permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  
 
The above-described medical evidence does not indicate that the Veteran suffers from blindness in both eyes, or loss of use of both hands, let alone reflect that service connected compensation has been established for either disability.  Thus, entitlement to a special home adaptation must also be denied.  
 
V.  Specially Adapted Housing
 
A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).
 
As reviewed above, the Veteran's service-connected residuals of encephalopathy have produced balance and gait problems.  The Veteran has been observed to use a cane on VA examination.  However, none of the VA examiners have indicated that the Veteran's locomotion is precluded without use of a cane, and the Veteran has not so claimed.  The Veteran has stated that at one time his physicians were considering prescribing him a motorized scooter; however, upon further therapy, discussion, and treatment, the scooter was deemed not necessary.  The record also fails to demonstrate service connected blindness in both eyes, residuals of organic disease, or any other service connected disability for which a certificate of eligibility for assistance in acquiring specially adapted housing is warranted.  As such, this claim must be denied.
 
In reaching the above determinations, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation of 30 percent for the psychiatric manifestations, including memory loss, of service-connected encephalopathy is granted, subject to the law and regulations governing the payment of VA compensation benefits.

An increased separate evaluation for migraine headaches as a residual of service-connected encephalopathy, rated at 0 percent prior to October 5, 2007, 10 percent from October 5, 2007, and 30 percent from November 30, 2010, is denied.  

An initial evaluation of 30 percent for balance and gait residuals of service-connected encephalopathy is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A separate compensable evaluation for visual residuals of service-connected encephalopathy is denied.

Assistance in the purchase of an automobile or other conveyance and adaptive equipment is denied.  

A special home adaptation grant is denied.

Specially adapted housing is denied.




____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


